



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Kaplan,









2018 BCCA 31




Date: 20180119

Docket: CA44854

Between:

Regina

Respondent

And

Steven Matthew
Kaplan

Appellant




Before:



The Honourable Madam Justice Fisher

(In Chambers)




On appeal from: orders of
the Supreme Court of British Columbia, dated
March 2, 2017 (conviction) ((
R. v. Kaplan
, 2017 BCSC 649) and October
20, 2017 (sentence), (
R. v. Kaplan
, 2017 BCSC 2139, Kelowna Registry No.
81425))

Oral Reasons for Judgment




Counsel for the Appellant:



K.S. Westlake, Q.C.





Counsel for the Respondent:



S. Elliott





Place and Date of Hearing:



Vancouver, British
  Columbia

January 19, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

January 19, 2018








Summary:


The appellant applies for a
stay of a DNA order pending the disposition of his appeal. Held: Application
dismissed. In criminal proceedings, the power to stay an order pending the
disposition of an appeal exists only where it is specifically granted by
statute, and no such power is granted over DNA orders. Accordingly, this Court
does not have jurisdiction to grant the order sought.

[1]

FISHER J.A.
:
On March 2, 2017, the
appellant, Steven Kaplan, was convicted of aggravated assault, contrary to s.
268(2) of the
Criminal Code
, R.S.C. 1985, c. C-46, and was sentenced on
October 20, 2017 to eight months incarceration. As aggravated assault is a
primary designated offence under s. 487.04, the sentencing judge was
required to, and did, order that he provide a DNA sample under s. 487.051 of
the
Code
.

[2]

On November 1, 2017, Mr. Kaplan filed a notice
of appeal against his conviction and his sentence. Since sentencing, RCMP
officers have been contacting him to arrange collection of the DNA sample. In
this application, Mr. Kaplan seeks a stay of the DNA order pending disposition
of this appeal.

[3]

The question is whether this Court has
jurisdiction to make such an order in light of s. 683(5) of the
Criminal
Code
. That section provides an appellate court with the jurisdiction to
suspend or stay specified kinds of orders in criminal proceedings. DNA orders
under s. 487.051 are not included.

[4]

The Crowns position, quite correctly in my
view, is that this Court does not have jurisdiction to grant the order
requested.

[5]

There is a division of opinion in appellate
courts in Canada regarding the power to grant a stay not specified in the
Criminal
Code
. While s. 482 of the
Code
gives the Court the power to make
rules of court, and the
Court of Appeal Act
, R.S.B.C. 1996, c. 77
authorizes the Court or a justice to make ancillary orders (see ss. 9(3) and
10(2)), the decisions in this Court have followed
R. v. Banks
(1990), 61
C.C.C. (3d) 189 (B.C.C.A), which held that the power to grant a stay in a
criminal proceeding exists only where it is specifically given. Therefore, it
has been held that the Court does not have jurisdiction to grant a stay of an
order requiring an appellant to register under the
Sex Offender Information
Registration Act
, S.C.2004, c. 10 (
R. v. Bichsel
, 2013 BCCA 164); a
stay of a declaration of invalidity of legislation made in the course of a
criminal trial (
R. v. Appulonappa
, 2013 BCCA 79); a stay of a firearms
prohibition (
R. v. Bader
, 2010 BCCA 515); a stay of an order in the
nature of
certiorari
and
mandamus
which set aside discharges
after a preliminary inquiry and directed the Provincial Court to conduct
another preliminary inquiry (
R. v. Howells
, 2009 BCCA 297). Moreover, in
R. v. Zurowski
, 2003 ABCA 174, a majority of the Alberta Court of Appeal
concluded that the court did not have jurisdiction to order a stay of a DNA
order, the same order sought here. The New Brunswick Court of Appeal came to
the same conclusion in
R. v. Doiron
[2011] N.B.J. No. 472 (C.A.) in
respect of a DNA order.

[6]

I would adopt the reasoning of Kirkpatrick J.A.
in
Bischel
, which discussed these and many of the conflicting
authorities. In my view, a stay of a DNA order does not constitute the kind of
ancillary or incidental order that the Court is empowered to make under the
Court
of Appeal Act
. This is a provincial statute that cannot confer substantive
jurisdiction on the Court or on a single justice in criminal matters: see
R.
v. Lewis
, 2007 BCCA 539;
R. v. Mastronardi
, 2012 BCCA 364.

[7]

I therefore conclude that this Court has no jurisdiction
to stay a DNA order made under s. 487.051 of the
Criminal Code
pending
the disposition of an appeal.

[8]

The application is dismissed.

The Honourable Madam Justice Fisher


